309 S.W.3d 875 (2010)
Walter LUCKETT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93393.
Missouri Court of Appeals, Eastern District, Division Two.
May 11, 2010.
Mark A. Grothoff, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Asst. Attorney General, Jefferson City, MO, for Respondent.
Prior report: 267 S.W.3d 750.

ORDER
PER CURIAM.
Walter L. Luckett ("Movant") appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant argues the motion court clearly erred in denying his 29.15 motion for post-conviction relief because his trial counsel was ineffective for failing to investigate and call Darrel Holloway (a.k.a. Ralph Poe), whose testimony would have provided Movant with a complete defense by establishing that the drugs found by the police belonged to Holloway and that Movant did not know about the drugs.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).